Citation Nr: 0916072	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-34 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD) and strain of the lumbosacral spine, currently 
evaluated as 60-percent disabling.

2.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for loss of use of 
the lower extremities secondary to the service-connected DDD 
and strain of the lumbosacral spine.

3.  Entitlement to an effective date earlier than June 30, 
2000, for the grant of special monthly compensation (SMC) 
based on loss of use of the feet.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from November 1957 to 
January 1960 and additional service in October and November 
1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

In pertinent part the procedural history of this case shows 
that a March 1964 rating decision granted service connection 
for low back strain, initially evaluated as 0 percent 
disabling (i.e., noncompensable).  The rating was 
subsequently increased to 10 percent and then in March 1965 
to 20 percent.  An even more recent December 1993 decision 
again increased the rating - this time to 40 percent 
effective April 12, 1993.  In response to that rating 
increase, the Veteran filed a notice of disagreement (NOD) in 
January 1994 contesting the effective date assigned for that 
higher rating.  A December 1994 decision denied his claim for 
a total disability rating based on individual unemployability 
(TDIU), but granted a higher 60 percent rating for his low 
back disorder effective April 12, 1993, in the process 
recharacterizing the disability as DDD of the lumbosacral 
spine.  That in turn mooted the claim for an earlier 
effective date for the prior 40 percent rating as, in 
response, later in December 1994, the Veteran filed another 
NOD - this time contesting the denial of a TDIU and not 
granting an even higher 100 percent schedular rating for his 
low back disability.

The RO sent the Veteran a statement of the case (SOC) in 
January 1995 concerning these issues, and he then perfected 
his appeal to the Board later in January 1995 by filing a 
timely substantive appeal (VA Form 9).  After testifying at 
an April 1995 RO hearing, the RO sent him a supplemental SOC 
(SSOC) in May 1995 again addressing these issues.

In August 1998, the RO confirmed and continued the 60 percent 
rating for the service-connected low back disorder and the 
denial of a TDIU.  The RO also determined the Veteran was 
ineligible for specially adapted housing, special home 
adaptation, or automobile and adaptive equipment or adaptive 
equipment only.  And, although the RO also denied service 
connection for residuals of a cervical laminectomy and 
fusion, as well as a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 ("paragraph 30"), 
the NOD submitted in response concerning these additional 
claims was later withdrawn in December 2000 insofar as these 
two specific issues.

A June 2000 decision continued the 60 percent rating for the 
low back disorder and found there was no clear and 
unmistakable error (CUE) in the December 1994 rating decision 
granting service connection for DDD of the lumbosacral spine 
and rating the disability under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293, for intervertebral disc syndrome (IVDS), 
instead of under DC 5295 for lumbosacral strain.  And, thus, 
severance of service connection for DDD of the lumbosacral 
spine was not warranted.

A December 2000 decision granted a TDIU effective July 1, 
1997, and granted service connection for impotence and 
assigned a noncompensable rating.  Also noted was entitlement 
to SMC under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on 
account of loss of use (LOU) of a creative organ, 
retroactively effective from April 12, 1995.



In September 2001 the RO granted service connection for loss 
of use of the lower extremities, secondary to the service-
connected lumbosacral DDD, and assigned a 100 percent rating 
as of June 30, 2000.  At that time the RO also granted SMC 
under 38 U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b) based on 
loss of use of both feet as of June 30, 2000.  

In a June 2002 NOD, the Veteran disagreed with the denial of 
SMC based on the need for the regular aid and attendance 
(A&A) of another person or by reason of being housebound 
(HB).  He also contested the effective dates concerning all 
of the awards in the September 2001 decision.

In August 2004 the Board remanded the Veteran's claims for an 
increased rating for DDD of the lumbosacral spine, for 
earlier effective dates for the grant of secondary service 
connection for loss of use of the lower extremities, and for 
SMC for loss of use of the lower extremities.  

The Board issued a decision in March 2007 denying the claim 
for an increased rating for DDD and strain of the lumbosacral 
spine, and then remanding to have the Director of VA's 
Compensation and Pension Service or the Under Secretary for 
Benefits consider whether the Veteran was entitled to an 
extra-schedular rating.  The Board also remanded the earlier 
effective date claims to the RO via the Appeals Management 
Center (AMC) for proper procedural due process, including 
providing notice required by the Veterans Claims Assistance 
Act (VCAA).  

In June 2008 the Director of VA's Compensation and Pension 
Service determined the Veteran was not entitled to an extra-
schedular evaluation for the DDD and strain of the 
lumbosacral spine. 

In the interim, the Veteran had appealed the claim for a 
rating higher than 60 percent for the DDD and strain of the 
lumbosacral spine to the United States Court of Appeals for 
Veterans Claims (Court/CAVC).  In early August 2008, the 
Veteran's attorney and VA's Office of General Counsel - 
representing the Secretary, filed a joint motion asking the 
Court to vacate the Board's decision and remand the case for 
further development and readjudication in compliance with 
directives specified.  The Court granted the joint motion in 
an order issued later in August 2008, and thereafter returned 
the case to the Board for compliance with the directives 
specified.  

The record shows the Veteran has withdrawn his claims for 
service connection for disability of the cervical spine and 
for a temporary total rating under § 4.30 based on the need 
for convalescence.  Also, his claims for a TDIU, specially 
adapted housing, and for automotive and adaptive equipment 
have been granted and, therefore, are no longer at issue.  

Thus, the remaining claims on appeal are for a rating higher 
than 60 percent for the DDD and strain of the lumbosacral 
spine and for earlier effective dates for the grant of 
secondary service connection for loss of use of the lower 
extremities and for SMC for loss of use of the feet.

Of these remaining claims, the Board is remanding the claim 
for a rating higher than 60 percent for the low back 
disability to the RO via the AMC for further development and 
consideration.  However, the Board is going ahead and 
deciding the claims for earlier effective dates.


FINDINGS OF FACT

1.  There is no formal or informal claim for service 
connection for loss of use of the lower extremities secondary 
to the service-connected DDD and strain of the lumbosacral 
spine prior to June 30, 2000, the currently assigned 
effective date.  

2.  There also is no formal or informal claim for SMC for 
loss of use of the feet prior to June 30, 2000, the currently 
assigned effective date.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than June 30, 2000, for the grant of service connection for 
loss of use of the lower extremities secondary to the 
service-connected DDD and strain of the lumbosacral spine.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.400 (2008).

2.  The criteria are not met for an effective date earlier 
than June 30, 2000, for the grant of SMC for loss of use of 
the feet.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Pursuant to the Board's March 
2007 remand directive, the AMC sent the Veteran a June 2007 
letter to satisfy the VCAA's notification requirements 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  That letter, as required by Huston v. Principi, 
17 Vet. App. 195 (2003):  (1) informed him of the information 
and evidence not then of record that was necessary to 
substantiate his claims for earlier effective dates for 
secondary service connection and SMC for LOU - including 
evidence of earlier filed claims; (2) informed him of the 
information and evidence VA would obtain and assist him in 
obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  That 
June 2007 letter informed him of all elements of his claims, 
including the downstream effective date element.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Moreover, since providing that VCAA notice, the AMC has 
readjudicated the claims in the September 2008 SSOC, 
including considering any additional evidence received in 
response to that additional VCAA notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that if, for whatever reason, there was no VCAA 
notice prior to the initial adjudication of the claims, or 
the notice provided was inadequate or incomplete, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claims 
- such as in a SOC or SSOC, such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claims.

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  38 C.F.R. § 20.1102.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Appellant, the Court nonetheless determined 
the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  See, too, Shinseki v. Sanders, No. 07-1209 (April 
21, 2009), just recently issued wherein the U.S. Supreme 
Court overturned the Federal Circuit Court's holdings in 
Sanders v. Nicholson, 487 F.3d 881 (2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and determined, 
instead, that the Claimant, not VA, has the responsibility of 
showing why a VCAA notice error is prejudicial.  In the 
preceding Sanders and Simmons decisions, the Federal Circuit 
Court had placed this onus on VA and had indicated that VA 
could rebut this presumption of prejudicial error in the 
provision of VCAA notice, concerning any element of a claim, 
by showing:  (1) the defect was cured by actual knowledge on 
the part of the claimant, see Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
was given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 
22 Vet. App. at 46.  

VA also has a duty to assist the Veteran in developing his 
claims.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO and AMC obtained his service treatment records (STRs) 
and VA treatment records.  He and his attorney have not 
identified any additional existing evidence pertinent to the 
earlier effective date claims that needs to be obtained for a 
fair adjudication of these claims.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
developing these claims.  38 U.S.C.A. § 5103A.

Earlier Effective Date Claims

The Veteran maintains that he is entitled to an effective 
date earlier than June 30, 2000, for the grants of service 
connection for loss of use of his lower extremities secondary 
to the service-connected DDD and strain of his 
lumbosacral spine and SMC based on loss of use of his feet.  
He asserts that, as early as August 1993, VA medical records 
show he had low back pathology resulting in loss of use of 
his lower extremities.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If, however, a claim for 
disability compensation was received within one year after 
separation from service, the effective date of entitlement is 
the day following separation; otherwise, at the earliest, it 
is the date of receipt of the eventual claim.  
38 C.F.R. § 3.400(b)(2).



A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the Department.  38 
U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1.  See also Rodriguez v. West, 
189 F.3d. 1351 (Fed. Cir. 1999).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  An 
informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

Here, the Veteran's initial grant of service connection for 
low back strain was in a March 1964 rating decision, so many 
years ago.

In a communication to the RO received on June 30, 2000, among 
other claims, the Veteran claimed he was also entitled to SMC 
for loss of use of his legs due to his service-connected low 
back disability.  In a September 2001 rating decision, the RO 
granted service connection for loss of use of both lower 
extremities as secondary to the service connected low back 
disability, DDD and strain of the lumbar spine.  In that same 
September 2001 rating decision, the RO also granted SMC for 
loss of use of the feet.  The effective date for these grants 
was June 30, 2000.  In response, the Veteran has timely 
appealed this effective date, and it has not become final and 
binding on him, so consideration of his possible entitlement 
to an earlier effective date may proceed without the need in 
his and his attorney's pleadings, etc., to show clear and 
unmistakable error (CUE) in a prior decision that, for 
example, was not timely appealed.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (holding that a free-standing claim 
for an earlier effective date as to a previous final decision 
is not authorized by law).



The RO recognizes the claim for service connection for loss 
of use of both lower extremities as secondary to the service-
connected DDD and strain of the lumbar spine as received on 
June 30, 2000, according to the date stamp on the claim.  The 
Board has reviewed the entire record on appeal, and this 
review - including of the Veteran's personal communications, 
both informal and formal, does not reveal any indication of a 
claim for service connection for loss of use of both lower 
extremities as secondary to the service-connected DDD and 
strain of his lumbar spine before June 30, 2000.  

Concerning this, the Veteran's VA clinical records dated 
prior to 1993 reflect his low back and lower extremity 
complaints and symptoms, and his reported use of crutches, a 
walker, and then a motorized wheelchair at times by mid-1997.  
At a VA medical examination in May 2000 it was opined that 
his degenerative arthritis had left him wheelchair bound.  In 
January 2001, following a September 2000 medical examination 
addressing other related low back pathology, it was opined by 
a VA clinician that the Veteran's lower leg pathology was the 
result of the DDD affecting his lumbar spine; his inability 
to ambulate was also addressed in a statement.  

But the Veteran's argument that his effective date 
necessarily should go back to 1993 or thereabouts, when 
perhaps it was first suggested in his VA clinical records on 
file that he had lost all or considerable use of his lower 
extremities because of his low back disability ignores one 
important point - namely, that he must resultantly have 
expressed some intent of filing a claim for this additional 
disability, and in the form prescribed by the Secretary.  See 
again 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a).  
Furthermore, a report of medical evaluation or treatment 
cannot serve as an implied claim for service connection - 
instead, only as in implied claim for an increased rating for 
a disability already service connected.  See 38 C.F.R. § 
3.157.  Moreover, VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed with VA.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  And he clearly did not do this until June 30, 
2000.



The effective date assigned for a secondarily service-
connected condition is governed by § 3.400.  The general rule 
for earlier effective dates dictates that the later date, 
i.e., here, the date of receipt of the Veteran's claim, June 
30, 2000, would be the effective date for his claim for 
service connection for loss of use of his lower extremities 
secondary to the DDD and strain of his lumbar spine.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is also pointed 
out that the effective date assigned for a secondarily 
service-connected disability does not relate back to the 
filing date of a prior claim for the antecedent disability.  
Instead, the effective date for a secondarily service-
connected condition is based solely on the date VA received 
the claim for secondary service connection.  
Ellington v. Nicholson, 22 Vet. App. 141 (2007)).  Also, "the 
plain meaning of 38 C.F.R. § 3.310(a) is and has always been 
to require VA to afford secondarily service-connected 
conditions the same treatment (no more or less favorable 
treatment) as the underlying service-connected conditions for 
all determinations."  Roper v. Nicholson, 20 Vet. App. 173, 
181 (2006).  This includes, as here, the assignment of an 
effective date.

With respect to the claim for an effective date earlier than 
June 30, 2000, for the grant of SMC based on loss of use of 
the feet, this date was also confirmed as the date of receipt 
of this claim by VA.  Review of the evidence and 
communications of record does not reveal a claim for SMC on 
this basis prior to June 30, 2000.  As such, the general rule 
for earlier effective dates, which would provide that the 
later date apply, dictates here that June 30, 2000, would be 
the effective date for this claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Similarly, SMC for loss of use of the feet 
would also not relate back to the date of the original 
service connection claim, or any earlier than the date of 
claim for which the benefit was based, namely secondary 
service connection or loss of use of the feet, June 30, 2000.

SMC, by definition, is a type of increased (i.e., 
"special") compensation.  So claims for earlier effective 
dates for SMC are treated analogously to claims for earlier 
effective dates for increased ratings.



Pertinent regulatory criteria for the effective date of an 
award for an increase in disability compensation are found in 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1), 
3.400(o)(2).  But 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating.  Otherwise the general rule of 38 C.F.R. § 
3.400(o)(1) applies.  See Harper v. Brown, 10 Vet App 125, 
126 (1997).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).

Here, as grounds for assigning an earlier effective date, the 
Veteran and his attorney point to evidence from 1993, so more 
than one year before the June 30, 2000 claim.  Hence, the 
effective date is governed by 38 C.F.R. § 3.400(o)(2), i.e., 
scenario (3) above, which indicates the date that the claim 
was received - June 30, 2000, marks the effective date of 
the claim.



Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than June 30, 
2000, for the grants of service connection for loss of use of 
the lower extremities secondary to the service-connected DDD 
and strain of the lumbosacral spine, and SMC for loss of use 
of the feet.  And since the preponderance of the evidence is 
against these claims, there is no reasonable doubt to resolve 
in the Veteran's favor, and these claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

The claim for an effective date earlier than June 30, 2000, 
for the grant of service connection for loss of use of the 
lower extremities secondary to the 
service-connected DDD and strain of the lumbosacral spine is 
denied.  

The claim for an effective date earlier than June 30, 2000, 
for the grant of SMC based on loss of use of the feet also is 
denied.  


REMAND

According to the August 2008 joint motion, the remaining 
claim for a rating higher than 60 percent for the DDD and 
strain of the lumbosacral spine was remanded to the Board to 
be readjudicated along with the issue of entitlement to an 
extra-schedular rating.  The Board previously, in March 2007, 
remanded this issue of whether the Veteran is entitled to 
extra-schedular consideration to the Director of VA's 
Compensation and Pension Service.

In December 2008 the Veteran's attorney submitted additional 
medical evidence to support the claim for a higher rating for 
the low back disability.  But the attorney indicated the RO, 
not the Board, should initially consider this additional 
evidence.  They did not waive this right.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2008).  

It also remains unclear whether another issue raised in the 
past - for a higher level of SMC, has been addressed by the 
RO/AMC.  The Board raised this additional issue in the prior 
March 2007 remand and referred it to the RO/AMC for 
adjudication.  But there is no indication of whether this has 
been accomplished.

Accordingly, the remaining claim for a higher rating for the 
low back disability is REMANDED for the following additional 
development and consideration:

1.  Provide the Veteran any additional 
notice required by the VCAA, including in 
particular as discussed in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007), and more recently in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  After giving him and his attorney an 
opportunity to submit additional evidence 
and/or argument in response to this 
additional VCAA notice, readjudicate the 
claim for a rating higher than 60 percent 
for the low back disability, DDD and 
strain of the lumbosacral spine, including 
again considering whether an extra-
schedular rating is warranted.  This 
additional review must include 
consideration of the additional evidence 
received in December 2008 from the 
Veteran's attorney.  If a higher rating is 
not granted to the Veteran's satisfaction, 
send him and his attorney a SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


